Lovins, Judge,
dissenting:
I respectfully dissent from the Court’s opinion in denying a peremptory writ of mandamus. I think there are sufficient reasons to justify the award of a peremptory writ in this proceeding.
*113The provisions of the Constitution of this State touching the subject of elections to fill vacancies reads in part as follows:
‘The general elections of State and County officers, and of members of the Legislature, shall be held on the Tuesday next after the first Monday in November, until otherwise provided by law. * * * Elections to fill vacancies, shall be for the unexpired term.”
Article IV, Section 7, Constitution of West Virginia.
Code 18-5, as amended by Chapter 56, Acts of the Legislature, 1945, Regular Session, provides that members of boards of education shall be elected at the general election and prescribes the terms of such members. By Code 18-5, as amended by Chapter 42, Acts of the Legislature, 1941, Regular Session, a vacancy existing in a board of education is authorized to be filled by appointment, the appointment continuing until the next general election at which time the voters shall elect a successor for the unexpired term.
In dealing with vacancies in elective offices, Code, 3-1-8, reads as follows:
“Any vacancy in any elective office may be filled at the general election.”
Elections to fill vacancies shall be held at the same places and shall be superintended by the same officers as general elections. Code, 3-10-1.
The public policy of this State is to fill vacancies in elective offices by appointment until the next general election. Code, 3-10-4. See Code, 3-10-8, as amended by Chapter 65, Acts of the Legislature, 1955, Regular Session. As to the creation of vacancies of elective offices, see Code, 6-5-1, as amended by Chapter 149, Acts of the Legislature, 1939, Regular Session; Code, 6-5-2. With *114respect to the expiration of the term of a member of a board of education of a county school district, see Code, 18-5-2, as amended by Chapter 42, Acts of the Legislature, 1941, Regular Session and Code, 18-5, as amended by Chapter 56, Acts of the Legislature, 1945, Regular Session.
An examination of the constitution and statutes just cited shows that in this state vacancies existing in elective offices are to be filled at general elections. It is true that by Code, 3-4, as amended by Chapter 86, Acts of the Legislature, 1951, Regular Session, an election for members of the county board of education is held on the same day as the primary election. It may, from a casual consideration, appear that this last enactment of the legislature conflicts with the above mentioned statute, but as hereinafter stated, statutes which are apparently repugnant to each other should be reconciled.
The public policy of this state, as evidenced by numerous statutes and judicial decisions, is tersely stated by Judge Lively in the following language:
“The general policy of representative government, where the officers, the servants of the people, are selected by election, is that the electorate shall have the right and opportunity of selecting officers to fill vacancies in elective offices. At least that is the policy of this state as evidenced by its Constitution and general laws. * * * ”. This is true “* * * generally in all of the county offices, including justices of the peace and constables.”
State v. Board of Canvassers, 87 W. Va. 472, 476, 105 S. E. 695. See State v. O’Brien, 141 W. Va. 662, 91 S. E. 2d 865.
It is a rule of general application that statutes are presumed to be constitutional. Duncan v. Baltimore & Ohio R. R. Co., 68 W. Va. 293, 69 S. E. 1004; Swearingen v. Bond, 96 W. Va. 193, 196, 122 S. E. 539; State v. Page, *115Adm’r., 100 W. Va. 166, 168, 130 S. E. 426; Realty Co. v. Martin, 126 W. Va. 915, 924, 30 S. E. 2d 720. Bearing that principle in mind, I think that all of the foregoing statutes, including the statute providing for the election of members of boards of education, are constitutional.
It is contrary to established principles of statutory construction to hold that the various statutes providing for elections to fill vacancies were repealed by implication by Code, 3-4, as amended by Chapter 86, Acts of the Legislature, 1951, Regular Session. Repeals by implication are not favored. Coal & Coke Ry. Co. v. Conley and Avis, 67 W. Va. 129, 67 S. E. 613; Kimball v. Loughney, 70 W. Va. 765, 74 S. E. 953; Belknap v. Shock, 125 W. Va. 385, 24 S. E. 2d 457; U. S. Coal & Coke Co. v. Turk, 127 W. Va. 368, 33 S. E. 2d 463; Harbert v. County Court, 129 W. Va. 54, 39 S. E. 2d 177, 179; State v. Morton, 140 W. Va. 207, 84 S. E. 2d 791. Section 5-b idem, is part of a general system of law relating to the election of officers and the filling of vacancies, and should be construed so as to operate harmoniously with that system but should not be construed so as to innovate upon or alter the general system. Reeves v. Ross, 62 W. Va. 7, 57 S. E. 284. Moreover, it is to be presumed that the legislature did not intend Section 5-b, idem to repeal or modify general laws relating to the filling of vacancies unless the legislative intent to do so is plainly set forth in the act. Reeves v. Ross, supra.
“In determining the meaning of a statute, it will be presumed, in the absence of words therein, specifically indicating the contrary, that the legislature did not intend to innovate upon, unsettle, disregard, alter or violate, (1) the common law; (2) a general statute or system of statutory provisions, the entire subject matter of which is not directly or necessarily involved in the act; (3) a right or exception based upon settled public policy; (4) the constitution of the state; nor (5) the Constitution of the United States.”
Pt. 27, syllabus, Railway Co. v. Conley and Avis, 67 W. *116Va. 129, 67 S. E. 613. See Spedden v. Board of Education, 74 W. Va. 181, 185, 81 S. E. 724; State v. Davis, 74 W. Va. 261, 268, 82 S. E. 207; Bank v. Poteet, 74 W. Va. 511, 521, 82 S. E. 332; Crockett v. Coal & Coke Co., 75 W. Va. 325, 329, 83 S. E. 987; Baker v. O’Brien, 79 W. Va. 101, 108, 90 S. E. 543; Crookshanks v. Ransbarger, 80 W. Va. 21, 23, 92 S. E. 78; Ex Parte Ballard L. Anderson, 81 W. Va. 171, 175, 94 S. E. 31; Cook v. Casualty Co., 82 W. Va. 250, 257, 95 S. E. 835; National Bank v. De Berriz, 87 W. Va. 477, 482, 105 S. E. 900.
Applying the principles laid down in the cases immediately preceding, I think that section 5-b of Chapter 86, idem, does not set forth an exclusive time so as to preclude the election of members of boards of education of a county to fill an existing vacancy at a regular general election.
The pertinent statutes may seem to be repugnant, but they can easily be reconciled and the statutes should be so treated. 50 Am. Jur., Statutes, Section 363. See 82 C. J. S., Statutes, Section 365; State ex rel. Revercomb v. O’Brien, supra; State ex rel. Thompson v. Morton, 140 W. Va. 207, 84 S. E. 2d 791; State v. Snyder, 89 W. Va. 96, 108 S. E. 588; Farmers and Merchants Bank of Reedsville v. Kingwood National Bank, 85 W. Va. 371, 101 S. E. 734.
Every part of the statute should be given effect, if possible so to do. 25 R. C. L., 1004, section 246; Building & Loan Association v. Sohn, 54 W. Va. 101, 112, 46 S. E. 222; State v. Hall, 86 W. Va. 1, 7, 102 S. E. 694; Long Flame Coal Co. v. State Compensation Commissioner, 111 W. Va. 409, 414, 163 S. E. 16; State v. Jackson, 120 W. Va. 521, 199 S. E. 876.
The statute providing for election of school board members at the primary election underwent a strange, unusual and unwarranted metamorphosis at the hands of this Court An election held at the same time as a primary election is changed by judicial construction to mean *117a general election insofar as the election of school board members is concerned.
Notwithstanding the language of Article IV, Section 7, Constitution of this State, hereinabove quoted, which designates that general elections shall be held “on the Tuesday next after the first Monday in November, until otherwise provided by law”; there is no general law providing otherwise. True, Section 5-b, Chapter 86, Acts of the Legislature, 1951, Regular Session, here considered, may by a strained application be said to be in part a general election as to members of a county board of education.
The apparently inconsistent statutes relating to the filling of vacancies as members of boards of education at a general election and at an election held on the same day as the primary would be reconciled in the following manner: Any vacancy existing in a county board of education before the date of the primary election should be filled at an election held on that date. Any vacancy in such board occurring after the primary election and before the general election should be filled by the election of a person to fill such vacancy at the subsequent general election. In that way, the statutes seemingly repugnant and inconsistent should, and would be reconciled, thus giving every part of such statutes effect.
Moreover, the settled public policy of this state which is characterized as salutary by Judge Lively would be carried out and given force and effect. The citizens of a county or other subdivision would have the right and privilege given them by representative form of government of selecting their own officers. I would have awarded the peremptory writ prayed for.
I am authorized to say that Judge Haymond concurs in this dissent.